Exhibit 10.9 AMENDMENT NO. 1 AMENDED AND RESTATED MORTGAGE BANKING SERVICES AGREEMENT Amendment No. 1 to Amended and Restated Mortgage Banking Services Agreement, dated as of May 25, 2017 (the “Amendment”), by and between PennyMac Loan Services, LLC, a Delaware limited liability company (the “Service Provider”), and PennyMac Corp., a Delaware corporation (the “Company”). RECITALS WHEREAS, the Service Provider and the Company are parties to that certain Amended and Restated Mortgage Banking Services Agreement, dated as of September 12, 2016 (the “Existing MBS Agreement” and, as amended by this Amendment, the “MBS Agreement”). Capitalized terms used but not otherwise defined herein shall have the meanings given to them in the Existing MBS Agreement.
